Per Curiam: The plaintiff in error, Abe Schaffner, was indicted at the December term, 1917, of the criminal court of Cook county for robbery, was found guilty, an indeterminate sentence of imprisonment in the penitentiary was imposed upon him, and he has sued out a writ of error to reverse the judgment. The sole contention of the plaintiff in error is that the Parole act of 1917, in so far as it provides for an indeterminate sentence, is in violation of section 1 of the fourteenth amendment of the constitution of the United States. The question was decided otherwise in People v. Doras, 290 Ill. 188, and People v. O’Donnell, 291 id. 178. The judgment of the criminal court will be affirmed. Judgment affirmed.